Appeal by the defendant from four judgments of the Supreme Court, Queens County (Berkowitz, J.), all rendered June 24, 1988, convicting him of grand larceny in the third degree under indictment No. 5735/86, attempted criminal possession of stolen property in the third degree under indictment No. 6598/86, criminal possession of a weapon in the fourth degree under indictment No. 8030/86, and attempted criminal possession of stolen property in the third degree under indictment No. 5611/87, upon his pleas of guilty, and imposing sentences.
*401Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.